Citation Nr: 0813633	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-11 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to November 
1982.  

This appeal arises from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico which denied the 
veteran's request to reopen his claim for a psychiatric 
disorder.  

In November 2005, the Board of Veterans' Appeals (Board) 
remanded the claim to obtain the veteran's records from the 
Social Security Administration.  The Board in February 2007 
reopened the veteran's claim for service connection for a 
psychiatric disorder and remanded to obtain a medical 
opinion.  A medical opinion has been obtained and the claim 
has been returned to the Board for further appellate review.  
Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service medical records do not include any documentation 
of any psychiatric symptoms in service.  

2.  The veteran's currently diagnosed psychiatric disorder is 
not causally related to any service-connected disorder.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred or aggravated in 
active military service; and is not proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letter dated in December 2005, and the November 2005 and 
February 2007 remands of the Board, the RO satisfied VA's 
foregoing notice requirements such that a reasonable person 
could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Accordingly, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
January 2007 providing him the information required by 
Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims and medical opinions obtained.  As 
such, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  



Service Connection

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychosis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2007).  

Factual Background and Analysis.  There is no report of 
medical examination at the time of the veteran's entrance 
into the service in the claims folder.  Service medical 
records do not include any treatment or complaints of any 
psychiatric symptoms in service.  The veteran was examined 
and a Medical Board determined that he should be separated 
from the service due to painful hips.  A September 1982 
Report of Medical Examination noted his psychiatric 
evaluation was normal.  On his September 1982 Report of 
Medical History the veteran denied having a history of 
trouble sleeping, depression or excessive worry, or nervous 
trouble of any sort.  As indicated above, the veteran was 
discharged from service in November 1982, and he has since 
established service connection for left and right hip 
disabilities, as well as for a dorsolumbar spine disability.  

Post service, a VA examination report of February 1983 noted 
the psychiatric evaluation was normal.  Thereafter, the first 
documentation of any psychiatric symptoms appears in July 
1983 VA records, which show the veteran was brought to VA 
because of his hostile attitude toward his wife and children.  
The veteran was anxious, felt worthless, but was well 
oriented.  An adjustment disorder was diagnosed.  

Over the ensuing 25 years, the veteran's private and VA 
medical records reflect various psychiatric diagnoses, 
including dysthymia, depression and anxiety.  Of these 
voluminous records, however, only a few attempt to address 
the question presented by this appeal.  In August 1983, a 
private psychiatrist, Miguel Cubano, diagnosed the veteran to 
have anxiety reaction with severe depression, although he 
also noted latent schizophrenia was to be ruled out.  He also 
included in the note some historical information related to 
the veteran that contained a somewhat inaccurate history of 
the veteran's in-service medical problems.  (He wrote the 
veteran sustained a ruptured fascia, which the actual records 
do not show, and that the veteran was hospitalized for 2 
months, which the records likewise do not show.)  He 
concluded that he was "dealing with a man who suffered what 
looked like a freak accident and since then his life has 
changed dramatically."  

In January 1995, a VA psychiatric evaluation for rating 
purposes was conducted by three psychiatrists.  The explicit 
purpose was to ascertain whether the veteran's psychiatric 
disability was related to his service connected disability.  
The veteran's medical records and claims folder were reviewed 
and the veteran was interviewed.  The veteran related that he 
had anxiety and depression, and that his greatest problem was 
his cardiac condition which had limited his lifestyle.  (He 
suffered a myocardial infarction in 1984.)  After conducting 
a mental status evaluation, the psychiatrists found no 
evidence of any psychotic symptoms in the veteran.  The three 
examiners diagnosed dysthymia, finding it unrelated to 
service.  In this regard, they wrote the following:  

... even though the veteran consulted a 
psychiatrist in 1983 and he apparently 
made mention of the symptoms in relation 
to his service connected conditions, 
these have not been a significant factor 
in terms of the further development of 
his nervous (disorder).  In fact, if we 
had not asked the veteran directly about 
his hip  condition, he would not have 
mentioned anything in relation to this...  

[The veteran] acknowledged that he has 
not been on regular treatment for his 
orthopedic condition, that he gets pain, 
only once in a while and has learned to 
manage it with Motrin or some other pain 
killing medication.  What the veteran 
relates as being a significant factor in 
terms of how he emotionally feels is his 
cardiac condition which is not service 
connected.  

In September 2002, the veteran submitted a two sentence 
statement from his private psychiatrist, Luis C. Rojas, which 
simply read:

Patient has been in treatment since 
3/6/00 due to complications from his 
problem hip problem.  This caused 
emotional symptoms.  

This same physician wrote another letter that was received at 
the RO in December 2002.  Here, he wrote

The patient above has been under my 
psychiatric care since march (sic) 6th 
2000, due to depressive and anxiety 
symptoms.  He has been under psychiatric 
treatment since 1983, because of 
consequences of an accident he sustain 
(sic) while he was on (sic) the Army.  He 
complaint (sic) of multiple physical 
condition (sic), that limit the activity 
of daily living.  He is evaluated on an 
(sic) monthly visit.  During his 
treatment there is frequent episodes of 
exacerbation, that has been treated with 
Pharmacotherapy.  

Lastly, in its February 2007 Remand, the Board requested that 
the veteran be examined and an opinion be obtained as to any 
causal relationships between the veteran's current 
psychiatric disorder and service or any service connected 
disorder.  In July 2007, the veteran was examined.  The 
veteran reported depressed mood that had started when he was 
discharged from the Army.  The VA physician noted in her 
report that she reviewed the claims folder and his medical 
records.  Dysthymia and alcohol abuse were diagnosed.  

In pertinent part, the examiner concluded that the veteran's 
psychiatric disorder did not have its onset in service, 
citing to the absence of any record of psychiatric treatment 
in service.  She likewise did not link the veteran's 
psychiatric disability to service connected disability as the 
veteran himself failed to suggest any relationship between 
the two.  Rather, his focus was on the impact his cardiac 
disability caused.  

The Board must determine the probative value of the evidence 
before it.  Little evidentiary weight is accorded to the 
documents from Dr. Cubano and Dr. Rojas.  As indicated above, 
Dr. Cubano did not have an accurate history of the veteran's 
medical background, and as such his opinion based on this 
faulty premise is without probative value.  The September 
2002 statement by Dr. Rojas, simply links "emotional 
symptoms" with hip problems.  Emotional symptoms are not 
what VA service connects and the statement ignores other 
potential causes for the veteran's emotional symptoms raised 
by the record, i.e., his cardiac disability.  Likewise, the 
December 2002 statement by Dr. Rojas ignores the veteran's 
serious cardiac disability which other records show was the 
focus of his complaints.  As such, because of his imprecision 
as to what he was linking to service connected disability, 
and failure to account for all the relevant influences on the 
veteran's psychiatric condition, the records from Dr. Rojas 
are accorded minimal probative value.  

The four VA physicians who examined the veteran, on the other 
hand, have had an accurate understanding of the veteran's 
history, and noted the multiple influences on the veteran's 
condition.  They also provided a rational bases for their 
conclusion the veteran's psychiatric disability did not have 
its onset in service, and is not related to his service 
connected disability.  As such, the opinions by these 4 are 
accorded greater probative value than that accorded to the 2 
private physicians.  The greater evidentiary weight being 
against the claim, service connection for a psychiatric 
disorder is denied.  


ORDER

Service connection for a psychiatric disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


